Citation Nr: 1743776	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-89 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in July 2016.  A transcript of that hearing is of record.

In October 2016, the Board remanded this matter for additional development.  At that time, the Veteran was represented by an agent.  Thereafter, in January 2017, while the case was at the RO, the agent informed VA and the Veteran that he was withdrawing as the Veteran's representative.  There is no indication that the representative's withdrawal adversely impacts the Veteran's interests.  As such, the Board finds that the agent satisfied the requirements for withdrawing representation under 38 C.F.R. § 14.631.  The Veteran has not submitted a power of attorney for a new representative.  Thus, he is deemed to be representing himself on a pro se basis.


FINDING OF FACT

The evidence does not show that the Veteran's bilateral hearing loss manifests at a level that approximates the criteria for a compensable rating.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85-4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to this issue.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all cases, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's service-connected bilateral hearing loss is rated as noncompensable, to include since his claim for increased was received in February 2010.  

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Court has held that "the rating criteria for hearing loss contemplate functional effects of decreased hearing and difficulty understanding speech in an everyday work environment" -which "are precisely the effects that VA's audiometric tests are designed to measure."  Doucette, 28 Vet. App. at 369.

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  All applicable tests include valid pure tone and speech discrimination scores.  As such, Table VI applies.  See 38 C.F.R. §§ 4.85, 4.86.

A May 2010 VA examination shows puretone threshold averages of 25 and 
26 decibels in the right and left ear, respectively, and speech recognition scores of 100 percent in both ears.  These audiometric findings combine for a Roman numeral I for the right ear and a Roman numeral I for the left ear, per Table VI.  See 38 C.F.R. § 4.85.  Two roman numerals I combine for a zero, or non-compensable, rating in Table VII.  Id.  

A December 2016 VA examination shows puretone threshold averages of 23.75 in both ears, and speech recognition scores of 94 and 96 percent in the right and left ear, respectively.  These audiometric findings combine for a Roman numeral I for the right ear and a Roman numeral I for the left ear, per Table VI.  See 38 C.F.R. § 4.85.  Two roman numerals I combine for a zero, or non-compensable, rating in Table VII.  Id.  

Based on these objective findings, the Veteran's bilateral hearing loss does not meet the requirements for a compensable rating for the appeal period.  

Regarding functional impact, the 2016 VA examination report reflects that he has had difficulty hearing and understanding conversations, to include often asking others to repeat themselves, and having the volume of his telephone up to very loud levels.  The 2010 VA examination report reflect similar effects.  The Board again finds the decision in Doucette to be on point.  It makes clear that "when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria."  28 Vet. App. at 369.  The Board finds the Veteran's functional effect amount to an "inability to hear or understand speech or to hear other sounds in various contexts" and are clearly contemplated by the schedular rating criteria.  Id.  Insofar as the Veteran has reported functional limitations due to his bilateral hearing loss, the Board notes that VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  As such, the medical evidence and test results are more probative and outweigh any lay subjective reports of a more severe degree of disability, because they directly address the rating criteria for hearing loss.

In sum, the preponderance of the evidence is against a compensable rating for the Veteran's service-connected bilateral hearing loss.  Therefore, reasonable doubt does not arise, and the claim must be denied.  38 C.F.R. § 4.3.

ORDER

A compensable rating for bilateral hearing loss is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


